Citation Nr: 0329257	
Decision Date: 10/27/03    Archive Date: 11/05/03	

DOCKET NO.  00-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including intermittent explosive 
disorder and depressive disorder.   

2.  Entitlement to an increased initial evaluation for status 
post arthroscopic acromioclavicular degenerative joint 
disease of the right shoulder, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1993 to August 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The Board remanded the appeal in May 
2001.  


REMAND

A May 2001 Board decision directed that the veteran be 
afforded a VA psychiatric examination to assist in the 
development of his claim for service connection for an 
acquired psychiatric disorder.  An October 2002 supplemental 
statement of the case indicates that the veteran had failed 
to report for a schedule VA psychiatric evaluation.  

In a February 2003 statement the veteran indicated that he 
had only received one appointment for an examination, and the 
notice had arrived the day after he was supposed to have the 
appointment.  He indicated that he was willing to report for 
any and all examinations.  

A June 2003 supplemental statement of the case indicates that 
the veteran had failed to report for VA psychiatric 
examinations on three separate occasions.  The record does 
not contain any notices relating to the scheduling of VA 
psychiatric examination, and the veteran has indicated a 
willingness to report for VA psychiatric evaluation.  The 
record indicates that he has reported for VA fee-basis 
orthopedic examinations.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1), to respond to a VCAA 
duty to notify, is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded a VA 
psychiatric evaluation to determine the 
existence and etiology of any currently 
manifested acquired psychiatric disorder.  
A copy of the notice to the veteran to 
report for the examination must be 
included in the claims folder.  The 
claims folder must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that the veteran currently has an 
acquired psychiatric disability.  If an 
acquired psychiatric disability is 
identified, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the currently 
manifested psychiatric disability is 
related to the veteran's active service.  
If an acquired psychiatric disability 
cannot be medically linked or attributed 
to the veteran's military service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

3.  Then, the RO should readjudicate the 
issues on appeal.  If any claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate time to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



